jurisdiction. See id. We therefore conclude that the district court did not

err in denying appellant's motion. Accordingly, we

            ORDER the judgment of the district court AFFIRMED.




                                                                  J.
                                   Hardesty


                                         _
                                   Parraguirre



                                      erry


cc: Hon. David B. Barker, District Judge
     David L. Gray
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                     2